UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2022


BETTINA JORDAN,

                  Plaintiff – Appellant,

          v.

PATRICK R. DONAHOE, United States Postal Service,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00054-JAG)


Submitted:   December 20, 2013              Decided:   January 8, 2014


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bettina Jordan, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bettina      Jordan        appeals      the    district          court’s      order

granting summary judgment to Defendant in this action brought

pursuant    to   Title    VII     of    the       Civil   Rights       Act     of    1964,   as

amended, and the Rehabilitation Act of 1973.                            We have reviewed

the record and find no reversible error.                       Accordingly, we affirm

for   the   reasons      stated    by     the       district         court.         Jordan   v.

Donahoe, No. 3:12-cv-00054-JAG (E.D. Va. July 26, 2013).                                     We

dispense    with       oral   argument        because          the     facts        and   legal

contentions      are   adequately        presented        in    the     materials         before

this Court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                              2